The State of TexasAppellee/s




                         Fourth Court of Appeals
                               San Antonio, Texas
                                   September 25, 2014

                                   No. 04-14-00392-CR

                                   Billy Bob OPPELT,
                                         Appellant

                                            v.

                               THE STATE OF TEXAS,
                                     Appellee

                From the 187th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2010CR5849
                      Honorable Raymond Angelini, Judge Presiding


                                     ORDER
       The Appellant’s Motion for Extension of Time to File Brief is hereby GRANTED. The
Appellant’s brief is due November 5, 2014.



                                                 _________________________________
                                                 Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of September, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court